NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment A, received on 22 December 2020, has been entered into record.  In this amendment, claims 1, 14, and 17-20 have been amended.
Claims 1-20 are presented for examination.

Response to Arguments
With regards to the objections of the specification, claims, and drawings, the applicant has submitted amendments, and the examiner hereby withdraws the objections.
Applicant’s amendments and arguments, filed 22 December 2020, with respect to the rejection of claims 17-20 under 35 USC 101 have been fully considered and are persuasive.  The rejection of 23 September 2020 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 	
Although the prior art of record (such as Zhao et al. (“Searchable Symmetric Encryption Supporting Queries with Multiple-Character Wildcards” and Zhao hereinafter)) teaches providing, by a first computing device, a data encryption key (DEK) (§2.2, lines 15-16); encrypting, by the first computing device, the data into encrypted data using the DEK (§2.2, lines 1-4, 15-16); calculating, by the first computing device, an index encryption key (IEK) from the DEK using a key derivation function (KDF) (§2.2, lines 17-18); calculating, for each character in the keyword, a sequential value according to a position of the character in the keyword and a value of the character in the keyword (§3, lines 5-6); provide a wildcard search keyword, wherein the wildcard search keyword has M number of characters, the M number of characters comprises at least one query character and at least one wildcard character, and the at least one query character is selected from the N number of predetermined characters (§3, lines 6-13); and Grubbs (US Patent 9,760,637 B2) teaches providing, by the first computing device, data for being encrypted, wherein the data comprises a keyword having M number of characters, each of the characters is selected from N number of predetermined characters, and M and N are positive integers (col. 1, lines 39-45; col. 3, lines 46-51), none of the prior art of record alone or in combination teaches providing M x N number of primes; shuffling the M x N number of primes based on the IEK to form a sequence of primes; selecting a prime from the sequence of primes for each character in the keyword according to the sequential value; calculating an index of the keyword, the index being a product of the primes selected for the characters of the keyword; and uploading the encrypted data and the index on the second computing device, such that the encrypted data and the index are accessible by a third computing device, wherein the third computing device has the DEK and KDF, and is configured to: generate the IEK according to the DEK and the KDF; provide the M x N number of primes; shuffle the M x N number of primes based on the IEK to form the sequence of primes; calculate a query sequential value for the at least one query character according to a position and a value of the at least one query character in the wildcard search query; select a prime from the sequence of primes for the at least one query character in the wildcard search keyword according to the query sequential value; calculate a query index of the wildcard search keyword, the query index being a product of the primes selected for the at least one query character of the wildcard search keyword; and query the index stored in the second computing device using the query index, so as to obtain the encrypted data corresponding to the index that matches the query index.
Further reasons for allowance have been stated in the previous Office Action mailed 23 September 2020.
The closest prior art made of record are:
Grubbs discloses a system and method for wildcard search in encrypted text using order preserving encryption.
Zhao discloses a system and method for searching encrypted data without decryption using multiple-character wildcards.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park et al. (US 2009/0113213 A1) discloses a system and method for searching encrypted numerical data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835.  The examiner can normally be reached on 7:30 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH SU/Primary Examiner, Art Unit 2431